Citation Nr: 1003869	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1963 to May 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 2007, the Veteran testified at a Board hearing at 
the RO.  In November 2007, the Board remanded the appeal for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In the November 2007 remand, the Board instructed VA to 
request corroboration of the Veteran's claimed stressors from 
the Joint Services Records Research Center (JSRRC).  At that 
time, the Veteran had contended that he had had physical 
altercations with fellow soldiers.  The Veteran's personnel 
file corroborates the assault.  In addition, at that time, 
the Veteran had contended that, while hauling supplies, he 
was subjected to rocket and mortar attacks.  The JSRRC 
response indicated that they were unable to corroborate the 
rocket and mortar attack while hauling supplies and or that 
the Veteran was assaulted.  The JSRRC, however, verified that 
the Veteran's base sustained an enemy attack during his 
period of service.  The incident consisted of three armed 
Viet Cong who gained access to the Esso Storage Facility.  A 
satchel charge which destroyed a large quantity of fuel and 
resulted in three casualties-one US soldier and two 
Vietnamese civilians.  

Because the Veteran had not mentioned this incident, the RO 
contacted him to clarify his alleged stressors.  The Veteran 
reiterated the assault by the other soldiers and also stated 
that his base was attacked by enemy soldiers.  In the 
Supplemental Statement of the Case, the AMC conceded that the 
Veteran had "combat" during his period of service.  

The Veteran attended a VA examination with a psychiatrist in 
March 2003.  The physician noted that the Veteran showed mild 
psychomotor retardation, appeared sad, with an anxious and 
depressed mood.  The examiner opined that the Veteran 
exhibited mild to moderate chronic PTSD.

In November 2009, following receipt of the JSRRC report, the 
Veteran was afforded another VA examination.  During this 
examination, the Veteran recounted his in-service stressors, 
but he only mentioned the physical assault by other soldiers 
and the coming under fire while hauling supplies.  He did not 
mention the one corroborated incident.  After interviewing 
the Veteran, the examiner noted that the Veteran's current 
condition was unclear.  He opined that the Veteran's 
psychological testing was inconsistent with a diagnosis of 
PTSD, based on multiple objective tests.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 
(1995).  As it remains unclear to the Board whether the 
Veteran currently has a psychiatric disability related to his 
service, another VA examination and opinion are necessary in 
order to fairly decide the Veteran's claim.  On remand, the 
Veteran should be afforded a VA psychiatric examination in 
order to determine the correct diagnosis of his claimed 
mental disability, and whether that disability is related to 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Furthermore, the examiner should specifically reconcile the 
opinion with the March 2003 VA examination, November 2009 VA 
examination, and service treatment records indicating 
psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination 
to determine the nature and etiology of 
any current psychiatric disability.  The 
claims folder should be reviewed.  The 
physician should provide an opinion as to 
whether the Veteran currently meets the 
criteria for a diagnosis of PTSD.  The 
examiner should specifically address and 
reconcile his or her opinion with service 
treatment records indicating psychiatric 
disability and the opinions of the March 
2003 VA examiner and November 2009 VA 
examiner.  In the event PTSD is not 
diagnosed but another psychiatric 
disability is, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that the disability was 
caused by his period of service.  The 
rationale for all opinions must be 
provided.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim of service 
connection for PTSD.  If further action 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

